 


114 HRES 634 EH: Recognizing the importance of the United States-Republic of Korea-Japan trilateral relationship to counter North Korean threats and nuclear proliferation, and to ensure regional security and human rights.
U.S. House of Representatives
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 634 
In the House of Representatives, U. S.,

September 7, 2016
 
RESOLUTION 
Recognizing the importance of the United States-Republic of Korea-Japan trilateral relationship to counter North Korean threats and nuclear proliferation, and to ensure regional security and human rights. 


Whereas, on January 6, 2016, North Korea conducted its fourth nuclear test and on February 6, 2016, North Korea conducted an intercontinental ballistic missile technology test, both constituting direct and egregious violations of United Nations Security Council resolutions; Whereas each of the governments of the United States, the Republic of Korea (ROK), and Japan have condemned the tests, underscoring the importance of a strong and united international response;
Whereas the ROK President Park Geun-hye and Japan Prime Minister Shinzo Abe have agreed to work with the United States both to institute strong measures in reaction to North Korean provocations, and to prevent North Korea from becoming a nuclear weapons state; Whereas the United States, ROK, and Japan have signed a framework to enhance information sharing called the “Trilateral Information Sharing Arrangement Concerning the Nuclear and Missile Threats Posed by North Korea”;
Whereas Seoul, the capital of the Republic of Korea (ROK), is 35 miles from the Demilitarized Zone, and Japan is 650 miles from North Korea, both within reach of North Korea’s weapons; Whereas North Korea already has an estimated stockpile of nuclear material that could be converted into 13–21 nuclear weapons, with clear intentions to continue building its nuclear arsenal;
Whereas North Korea consistently conducts destabilizing domestic military drills, including firing short range missiles into the territorial waters of its neighbors; Whereas Admiral William Gortney, Commander of the United States Northern Command has assessed on October 5, 2015, that the North Koreans “have the capability to reach the [U.S.] homeland with a nuclear weapon from a rocket” and U.S. Forces Korea Commander General Curtis M. Scaparrotti said on October 24, 2014, that North Koreans “have the capability to have miniaturized the device [a nuclear warhead] at this point, and they have the technology to potentially deliver what they say they have.”;
Whereas the United States’ deployment of the Terminal High Altitude Area Defense (THAAD) system would greatly improve the ROK’s missile defense capabilities and the ability of the United States-ROK-Japan cooperative efforts to deter North Korea’s threats and provocations; Whereas from June 20, 2016, through June 28, 2016, the United States Navy, the Japanese Maritime Self Defense Force, and the Republic of Korea Navy conducted their third biennial Pacific Dragon exercise, a trilateral event focusing on ballistic missile defense;
Whereas the Report of the United Nations Commission of Inquiry on human rights in North Korea highlights that North Korea’s own citizens are starved of life’s basic necessities and basic human rights; Whereas the United Nations Office of the High Commissioner for Human Rights has established a field-based structure for assessing continued North Korean human rights violations in Seoul, with the strong support of the Governments of the United States, ROK, and Japanese governments; and
Whereas a strong United States-Republic of Korea-Japan trilateral relationship is a stabilizing force for peace and security in the region, with capabilities to combat future provocations from North Korea: Now, therefore, be it  That the House of Representatives—
(1)strongly condemns North Korea’s nuclear tests, missile launches, and continued provocations;  (2)reaffirms the importance of the United States-Republic of Korea (ROK)-Japan trilateral relationship to counter North Korea’s destabilizing activities and nuclear proliferation, and to bolster regional security; 
(3)supports joint military exercises and other efforts to strengthen cooperation, improve defense capabilities, and oppose regional threats like North Korea;  (4)encourages the deployment and United States-ROK-Japan coordination of regional advanced ballistic missile defense systems against North Korea’s nuclear and missile threats and provocations;
(5)calls for the expansion of information and intelligence sharing and sustained diplomatic cooperation between the United States, ROK, and Japan; and (6)underscores the importance of the trilateral relationship in tracking North Korea human rights violations and holding it accountable for its abuses against its citizens and the citizens of other countries.
 
Karen L. Haas,Clerk.
